Appeal from judgment enjoining defendant-appellant from using its corporate name or any name similar to it. Plaintiffs have been doing business since 1926 under their assumed business name and had filed certificates of such assumed business name in Schenectady in 1927 and Albany in 1933. They conducted their business in these places after the respective dates of filing. Their business is the manufacture and installation of window shades and the sale and installation of electric fixtures. Defendant was incorporated on January 29, 1934, and authorized, with a broad authorization, to transact business, which authorization would include a business similar to that of the plaintiffs. Since its incorporation defendant has conducted a plumbing supply sales business in Albany. In May, 1934, plaintiffs innocently attempted to incorporate under the name of defendant but their certificate of incorporation was rejected because of the conflict of names. There has been some confusion in the delivery of mail and telegrams in Albany. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.